internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------------------------------------- ------------------------ --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-114972-06 date date ---------------- ---------------- ---------------------------------------------------- plan_year january - december plan_year january - december legend employer ein state x plan -------------------------------------------------------------------------------------------------------- trust --------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ------------------------------------------ dear ---------------- --------------------------------------------------------------------------------------------- this is in response to your letter dated date and subsequent correspondence on behalf of the above-referenced employer requesting a ruling on the federal_income_tax consequences of employer's deferred_compensation plan employer represents that it is a tax-exempt_organization under sec_501 of the internal_revenue_code_of_1986 code and an eligible_employer under sec_457 employer is in the business of providing worker’s compensation plr-114972-06 coverage the plan will be offered to a select group of management and highly compensated employees who materially contribute to the success of the employer the purpose of the plan is to allow certain employees to defer current compensation to enhance the accumulation of retirement income an eligible_employee may become a participant by executing a salary reduction agreement with employer after an election has been made the deferred_compensation contribution shall take effect the first day of the calendar month next following the date the participant enters into the salary reduction agreement the employer can also make contributions to the plan the plan allows a maximum amount to be deferred by a participant in any calendar_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before the participant attains normal_retirement_age under the plan the amounts which may be deferred are within the limitations set forth in sec_457 of the code a participant's account balance will usually be distributed after he or she has severed employment with employer a participant may however receive a distribution of all or any portion of a participant's deferred_benefit limited to an amount necessary to alleviate an unforeseeable_emergency a participant may also elect to receive an in- service distribution of dollar_figure or less from his or her account in certain limited circumstances as set forth in the plan and in accordance with sec_457 of the code to assist it in providing assets from which to pay the benefit obligations to the participants employer has established a grantor_trust the trustee of the trust is an independent unrelated third party that has corporate trustee powers under state law the trust provides that the principal of the trust and any earnings thereon will be held separate and apart from other funds of employer and will be used exclusively for the uses and purposes of plan participants and general creditors plan participants and their beneficiaries shall have no preferred claim on or any beneficial_ownership interest in any assets of the trust any rights created under the plan and trust will be mere unsecured contractual rights of plan participants and their beneficiaries against employer any assets held by the trust will be subject_to the claims of employer’s general creditors under federal and state law in the event of insolvency benefits payable to participants and their beneficiaries under the trust may not be anticipated assigned either at law or in equity alienated pledged encumbered or subjected to attachment garnishment levy execution or other legal or equitable process the trust conforms to the model language contained in sec_5 of revproc_92_64 1992_2_cb_422 including the order in which the sections of the model trust language appear moreover the trust contains no language that conflicts with the plr-114972-06 model trust language contained in sec_5 of revproc_92_64 it is represented that the trust is a valid trust under state law and all of the material terms and provisions of the trust including the creditors' rights clause are enforceable under the appropriate state laws the trustee has the duty to invest the trust assets in accordance with the terms sec_83 of the code provides that the excess if any of the fair market of the trust at all times the trust assets will be subject_to the claims of employer's general creditors if employer becomes insolvent as defined in the trust agreement the board_of directors and the chief_executive_officer of employer have the duty to inform the trustee of employer's insolvency upon receipt of such notice or other written allegations of employer's insolvency the trustee will suspend the payment of benefits with respect to participants and any beneficiaries in the plan if the trustee determines in good_faith that employer is not insolvent or is no longer insolvent the trustee will resume the payment of benefits if employer is insolvent the trustee shall hold the trust corpus for the benefit of employer's general creditors value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditor for example in a_trust or escrow account sec_1_83-3 of the income_tax regulations regulations provides that for sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account or set apart or otherwise made available so that the taxpayer may draw upon it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocable paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and rev_rul plr-114972-06 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of employer's creditors sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as described in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan of a tax-exempt employer any amounts of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 of the code prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 of the code requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer's general creditors sec_457 d a of the code provides that for a sec_457 plan to be an eligible_plan the plan must have distributions requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which participant attains ii the calendar_year when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_1_457-7 of the regulations states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after any payments have commenced under the plan sec_301_7701-4 of the regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibilities for the protection and conservation of plr-114972-06 property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor is treated as an owner of any portion of a_trust under subpart e part subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing the taxable_income or credits against the tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or an adverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor under the terms of the trust assets may be placed in trust to be used to provide deferred_compensation benefits to participants however the trustee has the obligation to hold the trust assets and income for the benefit of employer's general creditors in the event of insolvency the trust further provides that an employee receives no beneficial_ownership or preferred claim on the trust assets therefore although the assets are held in trust in the event of employer's insolvency they are fully within reach of employer's general creditors as are any other general assets of employer_provided i that the creation of the trust does not cause the plan to be other than unfunded for purposes of title i of the employee retirement security act of and ii that the provisions of the trust requiring use of the trust assets to satisfy the claims of employer's general creditors in the event of employer's insolvency is enforceable by the general creditors of employer under federal and state law and based upon the information submitted and representations made we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid or otherwise made available to a participant or beneficiary under the plan plr-114972-06 the trust will be classified as a_trust within the meaning sec_301 a of the regulations because the principal and income of the trust may be applied in discharge of legal obligations of employer under sec_677 of the code employer shall be treated as the owner of the trust accordingly under sec_677 there shall be included in computing employer's taxable_income and credits those items of income deductions and credits against tax of the trust subject_to the provisions of the code applicable to sec_501 organizations neither the adoption of the plan nor the creation of the trust nor employer's contributions of assets to the trust will result in a transfer of property of participants or beneficiaries for purposes of sec_83 of the code or sec_1_83-3 of the regulations neither the adoption of the plan nor the creation of the trust nor employer's contribution of assets to the trust will cause any amount to be included in the gross_income of a participant or his beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine of sec_451 or the economic_benefit_doctrine except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and applies to the plan as submitted by a transmittal letter dated date and additional information submitted on date sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of letter copy of letter for sec_6110 purposes
